FINAL REJECTION
This office action is in response to the amendment filed on 02/18/2022. Claims 1 and 3-10 are being examined, claims 11-20 have been withdrawn by the Applicant. 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-10  have been considered but are moot because the new ground of rejection was necessitated due to the submitted claimed limitations in the 02/18/2022 amendment.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6 and 8-10 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Hwang (US 6,633,646).



    PNG
    media_image1.png
    807
    862
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    807
    862
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    807
    862
    media_image3.png
    Greyscale

In regards to Independent Claim 1, and with particular reference to Figure 2 shown immediately above, Hwang discloses A fluid manifold assembly, the fluid manifold assembly comprising (for all the limitations listed below, refer to marked-up figure(s) above):

	a first walled conduit defining a first fluid passage therewithin, the first fluid passage having	a distance, wherein a flow of fluid defining a first frequency is permitted through the first fluid	passage; and

	a second walled conduit comprising:

	(a) an upstream first portion and a downstream first portion each coupled to the first

length; and
	(b) a second portion coupled between the upstream first portion and the downstream

first portion, wherein the second walled conduit defines a second fluid passage through the

upstream first portion, the downstream first portion, and the second portion, the second fluid

passage in fluid communication with the first fluid passage, wherein a portion of the flow of

fluid is permitted through the second fluid passage and the portion of the flow of fluid is

provided from the second fluid passage back into the first fluid passage,

	wherein the distance of the first fluid passage is defined between the upstream first portion and the downstream first portion and wherein the distance is equal to a distance of the second fluid passage between the upstream first portion and the downstream first portion,

	wherein the portion of the flow of fluid defines a second frequency approximately 180
degrees out of phase from the first frequency (col. 2 lines 35-40), and wherein the length of the  upstream first portion and the downstream first portion is configured to be adjusted to provide the second frequency (col. 3 lines 7-10),

	wherein the second frequency generates destructive interference of the first frequency such as to cancel out the first frequency of the flow of fluid downstream of a re-entry of the portion of the flow of fluid into the first fluid passage, and wherein the second frequency cancels out the first frequency along the distance (refer to marked-up figures above and col. 2 lines 35-40; col. 3 lines 7-10).

Regarding dependent Claim 3, Hwang discloses wherein the upstream first portion receives the portion of the flow of fluid into the second fluid passage and the downstream first portion provides the portion of the flow of fluid from the second fluid passage to the first fluid passage, as shown in marked-up figures above.
Regarding dependent Claim 4, Hwang discloses further comprising: an actuator coupled to the second walled conduit, wherein the actuator adjusts the length of the second walled conduit to correspond to the second frequency approximately 180 degrees out of phase from the first frequency, as shown in marked-up figures above.
Regarding dependent Claim 5, Hwang discloses wherein the actuator adjusts the length of the second walled conduit at the upstream first portion and the downstream first portion, as shown in marked-up figures above.
Regarding dependent Claim 6, Hwang discloses wherein the actuator is configured in fluid communication with the first fluid passage to receive a control signal defining a fluid parameter of a fluid through the first walled conduit, as shown in marked-up figures above.

Regarding dependent Claim 8, Hwang discloses wherein the second walled
conduit defines a parametric oscillator (as shown in the marked-up figures above, a parameter is measure and fed into the controller which in turn moves the actuator to adjust the length of the upstream and downstream first portions).

Regarding dependent Claim 9, Hwang discloses wherein the fluid is a liquid or gaseous fuel in fluid communication with a fuel nozzle (exhaust gases have unburned fuel “liquid fuel”; and the exhaust system is fluidly connected with the engine fuel nozzles).
Regarding dependent Claim 10, Hwang discloses wherein the fluid is an oil or oil-
based solution (unburned liquid fuel is derived from oil) in fluid communication with a lubricant system (any engine includes a lubrication system).


                                                      Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


14.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Ryon 2019/0120141.
15.	Regarding dependent Claim 7, Hwang teaches the invention as discussed above for claim 1. However, Hwang does not teach the second walled conduit defining a helical arrangement.
Ryon teaches coiled fuel conduits (126, Ryon fig. 3). Ryon further teaches that “a coiled tube 126 (shown in FIG. 2), which provides a flexible, fluid carrying structure capable of tolerating relatively large thermal gradients without fracturing due to the ability of coiled tube 126 to lengthen between a nominal longitudinal length and thermally distorted longitudinal length in response to heating“ [0024].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine Hwang’s fluid manifold assembly with Ryon’s coiled tube to allow the second walled conduit to define a helical arrangement around the first walled conduit, in order to provide a flexible, fluid carrying structure capable of tolerating relatively large thermal gradients without fracturing when exposed to heating, as taught by Ryon.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831. The examiner can normally be reached Mon-Fri 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/William H Rodriguez/            Primary Examiner, Art Unit 3741